ITEM 77C Exhibit 1 DREYFUS MONEY MARKET INSTRUMENTS, INC. - Government Securities Series (the Fund) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of the Dreyfus Money Market Instruments, Inc. Government Securities Series was held on November 16, 2009. Out of a total of 729,793,349.360 shares (Shares) entitled to vote at the meeting, a total of 403,480,345.800 were represented at the Meeting, in person or by proxy. The following matters were duly approved of the holders of the Funds outstanding Shares as follows: Shares For Against Abstain 1. To approve amending the 390,208,170.100 9,597,831.500 3,674,344.200 Funds policy regarding borrowing Shares For Against Abstain 2. To approve amending the 389,607,330.410 8,871,272.900 5,001,742.490 Funds policy regarding lending Shares For Against Abstain 3. To approve investment in 389,598,419.120 9,819,045.050 4,062,881.630 other investment companies ITEM 77C DREYFUS MONEY MARKET INSTRUMENTS, INC. -Money Market Series (the Fund) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of the Dreyfus Money Market Instruments, Inc.-Money Market Series was held on November 16, 2009. Out of a total of 1,540,031,634.410 shares (Shares) entitled to vote at the meeting, a total of 599,010,289.830 were represented at the Meeting, in person or by proxy. The meeting was adjourned to December 28, 2009, not having received the required vote of the holders. Shares For Against Abstain 1. To approve amending the 566,913,398.320 21,545,850.000 10,551,041.510 Funds policy regarding borrowing Shares For Against Abstain 2. To approve amending the 566,998,996.890 22,034,411.730 9,976,881.210 Funds policy regarding lending Shares For Against Abstain 3. To permit investment in additional money market 571,014,284.660 18,121,016.900 9,874,988.270 instruments Shares For Against Abstain 4. To permit investment in other investment companies 566,713,195.890 21,157,475.020 11,139,618.920 ITEM 77C DREYFUS MONEY MARKET INSTRUMENTS, INC. -Money Market Series (the Fund) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of the Dreyfus Money Market Instruments, Inc.-Money Market Series was held on December 28, 2009. Out of a total of 1,540,031,634.410 shares (Shares) entitled to vote at the meeting, a total of 683,761,059.760 were represented at the Meeting, in person or by proxy. The meeting was adjourned toJanuary 4, 2010, not having received the required vote of the holders. Shares For Against Abstain 1. To approve amending the 637,942,963.760 29,528,475.290 16,289,620.710 Funds policy regarding borrowing Shares For Against Abstain 2. To approve amending the 637,833,220.520 30,182,600.920 15,745,238.320 Funds policy regarding lending Shares For Against Abstain 3. To permit investment in additional money market 641,806,864.370 26,648,977.120 15,305,218.270 instruments Shares For Against Abstain 4. To permit investment in other investment companies 635,577,481.780 31,364,618.060 16,818,959.920
